Title: To Alexander Hamilton from Lawrence Kercado, 6 June 1796
From: Kercado, Lawrence
To: Hamilton, Alexander


Philadelphia, June 6, 1796. States that he is the Vicomte de Kercado, a cadet member of the princely family of Rohon in Brittany, that he had lived in Santo Domingo, that he had come to Charleston, South Carolina, in 1791, and that he and his family are now living at Elizabeth, New Jersey. States that he has given orders for his property in Santo Domingo to be sold and that he wishes to go there to settle his affairs. Asks Hamilton to urge President Washington to grant him a Government commission which would assure him a safe passage to and from Santo Domingo and suggests that he be named agent for obtaining the release of American sailors imprisoned by the British.
